Gilbert, J.
1. The words in the first item of the will vested in George Grover Jones an estate in fee simple, defeasible upon his dying without a child or children. Gibson v. Hardaway, 68 Ga. 370; Daniel v. Daniel, 102 Ga. 181 (28 S. E. 167); Chewning v. Shumate, 106 Ga. 751 (32 S. E. 544) ; Hill v. Terrell, 123 Ga. 49 (51 S. E. 81); Kinard v. Hale, 128 Ga. 485 (57 S. E. 761); Nottingham v. McKelvey, 149 Ga. 463 (100 S. E. 371); Slappey v. Vining, 150 Ga. 792 (105 S. E. 353); and see, for general discussion of similar cases, Hertz v. Abrahams, 110 Ga. 707 (36 S. E. 409, 50 L. R. A. 361); Anderson v. United Realty Co., 79 Ohio St. 23 (86 N. E. 644, 51 L. R. A. (N. S.) 477, 494, note).
2. The trust created for George Grover J ones became executed on his arriving at the age of twenty-one years, which, under the agreed statement of facts, he has attained. Hollis v. Lawton, 107 Ga. 102 (32 S. E. 846, 73 Am. St. R. 114); Phillips v. Lowther, 111 Ga. 852 (36 S.E. 596).
3. Intervenors had no vested interest in the property, and were not entitled to the relief sought by them.
4. Having held that George Grover Jones, under the will of his father, took a qualified or base fee in the land, it follows that the court did not err in refusing to interfere by injunction to restrain waste by him or by those proceeding under valid contract authority from him. Matthews v. Hudson, 81 Ga. 120 (7 S. E. 286, 12 Am. St. R. 305).

Judgment affirmsd.


All the Justices concur.